DETAILED ACTION
Claims 1-21 are pending in this office action.
Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 is independent claim.  Thus claim 21 should be written in an independent format.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited limitation “wherein determining the first and second sets of related variables comprises: determining, based on the set of observation data, a Markov blanket set for the first variable and a Markov blanket set for the second variable using a Markov blanket learning technology as the first and second sets of related variables”in claims 4, 14 is unclear whether “a Markov blanket set for the first variable and a Markov blanket set for the second variable”  are represented “as the first and second 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 are rejected under 35 U.S.C. 101 because the claims fail to placethe invention squarely within one statutory class of invention. On paragraph 70 of the publication application of the instant specification, applicant has provided evidence that applicant intends the "medium or device" to include signals. As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefor not a composition of matter. 
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 (method), 11 (device), 21 (medium), similarly recite steps of: obtaining a model representing causal relations among a plurality of variables based on a set of observation data of the plurality of variables; determining, based on the model, a first and a second variables having direct causal relation in the plurality of variables; determining whether the first and second variables 
 The limitations directed towards (determining, based on the model, a first and a second variables having direct causal relation in the plurality of variables; determining whether the first and second variables are independent from each other) as drafted, is process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one of more processors”, “processor”, “one or more processors of a machine”, and “instructions” nothing in the claim element precludes the step from practically being performed in the mind.
 For example, but for the limitations stating " determining, based on the model, a first and a second variables having direct causal relation in the plurality of variables; determining whether the first and second variables are independent from each other", in the context of this claim, encompasses a user mentally constructing a plan. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor, memory and electronic device to perform determining steps 
The additional limitations such as obtaining a model representing causal relations among a plurality of variables based on a set of observation data of the plurality of variables;  in response to the first and second variables being independent from each other, deleting the direct causal relation between the first and second variables from the model) are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claims are not patent eligible.

As to claims 2-10, 12-19 depend on claims 1, 11 and include all the limitations of claims 1, 11.  Therefore, claims 2-10, 12-19  recite the same abstract idea of determining steps practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.

Claims 2, 12 recite the limitations (wherein determining whether the first and second variables are independent from each other comprises: determining, based on the set of observation data, an association degree between the first and second variables; and in response to the association degree being within a threshold range, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims 2, 12 do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

As to claims 3, 13 recite the limitations wherein determining whether the first and second variables are independent from each other comprises: determining, from the plurality of variables, a first set of related variables associated with the first variable and a second set of related variables associated with the second variable; determining, based on the set of observation data, an association degree between the first 2PRELIMINARY AMENDMENTAttorney Docket No.: Q244454 Appln. No.: Not Yet Assigned and second variables with a union set of the first and second sets of related variables as a condition; and in response to the association degree being within a threshold range, determining that the first and second variables are independent from each other.  These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
 
Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims  do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception 

As to claims 5, 15, recite the limitations wherein the model is a directed acyclic graph with nodes represent the plurality of variables and edges represent direct causal relation, wherein determining the first and second sets of related variables comprises: determining a set of parent nodes and spouse nodes for a first node representing the first variable in the directed acyclic graph, as the first set of related variables; and determining a set of parent nodes and spouse nodes for a second node representing the second variable in the directed acyclic graph, as the second set of related variables.  These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional 
 
As to claims 6, 16 recite the limitations wherein determining the association degree between the first and second variables comprises: selecting an independence decision method based on a type of the first variable and a type of the second variable; and determining the association degree between the first and second variables using the selected independence decision method. These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception. 

As to claims 7, 17 recite limitation wherein selecting the independence decision method comprises: in response to both the first and second variables being discrete variables, selecting a discrete independence decision method; in response to both the first and second variables being continuous variables, selecting a continuous independence decision method; and in response to one of the first and second variables being a discrete variable and the other being a continuous variable, selecting an independence decision method of hybrid check. These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is 

As to claims 8, 18, recites the limitation wherein determining the association degree between the first and second variables with a union set of the first and second sets of related variable as a condition comprises: selecting an independence decision method based on a type of the first variable, a type of the second variable, and a type of a conditional variable in the union set; and determining the association degree between the first and second variables using the selected independence decision method with the union set as a condition. These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
 
Claims 9, 19, recite limitation wherein selecting the independence decision method comprises: in response to the first variable, the second variable, and the conditional variable all being discrete variables, selecting a discrete independence decision method; in response to the first variable, the second variable, and the conditional variable all being continuous variables, selecting a continuous independence decision method; and in response to both a discrete variable and a continuous variable Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
 
Claims 10, 20 recite the limitations wherein obtaining the model comprises: obtaining the model using a score-based causal relation Bayesian network.  These limitations further elaborate the abstract idea, are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))) and is also interpreted to be merely insignificant extra solution activity. Therefore, claims do recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
 
Dependent claims 2-10, 12-20 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20070203870) in view of Isozaki (or hereinafter “Iso”) (US 20130257873).
As to claim 1, 11, Saito teaches a data processing method or an electronic device, comprising: a processor; and a memory having instructions stored thereon which, when executed by the processor, cause the electronic device to perform acts of: (as a computer includes: cpu and memory includes instructions executed by cpu to perform steps; fig. 11, paragraph 89, 90):
 “obtaining a model representing causal relations among a plurality of variables based on a set of observation data of the plurality of variables” as generating a graph representing causal relationships among a plurality of variables based on the states of observed items of the variables (paragraphs 2, 5, 6);
“determining, based on the model, a first and a second variables having direct causal relation in the plurality of variables” as determining, based on the graph, variables X1 and X2 having direct cause relationship in variables X3, X4, e.g., variable X1 having directed edge to X4 and variable X2 having directed edge to X 3 (fig. 1, paragraphs 3, 5).  In particularly, fig. 1 is a drawing showing an example of an 
 “determining whether the first and second variables are independent from each other” as determining whether or not the first variable and the second variable are conditionally independent when given the partial set, and if conditionally independent, deleting the undirected edge connecting the node corresponding to the first variable and the node corresponding to the second variable from the graph as the model (paragraphs 41, 72, 83).  In particularly, the independence of two variables is found with n=0.  Here, it is understood that X.sub.1--X.sub.2 and X.sub.2--X.sub.4, so that the edge between the variables X.sub.1 and X.sub.2 and the edge between the variables X.sub.2 and X.sub.4 can be eliminated.  The Sepset for these pairs of variables is the null set (paragraph 34);
“in response to the first and second variables being independent from each other, deleting the direct causal relation between the first and second variables from the model” as determining whether or not the first variable and the second variable are conditionally independent from each other when given the partial set, and if conditionally independent, deleting the undirected edge connecting the node 
In particularly, the independence of two variables is found with n=0.  Here, it is understood that X.sub.1--X.sub.2 and X.sub.2--X.sub.4, so that the edge between the variables X.sub.1 and X.sub.2 and the edge between the variables X.sub.2 and X.sub.4 can be eliminated.  The Sepset for these pairs of variables is the null set (paragraph 34). The undirected edge is not the direct causal relation.
Saito does not explicitly teach the claimed limitations:
the direct causal relation.
Iso teaches the claimed limitations:
“direct causal relation” as direct cause relationship or directed cause edge (paragraphs 124, 128).  In particularly, a partially directed acyclic graph (Bayesian network) including a combination of directed edges and undirected edges is output to allow estimation of the dependence relationship or the cause-and-effect relationship between the variables (paragraph 107).
“a set of observation data of the plurality of variables” as observation data of nodes (paragraphs 2, 140);
“determining, based on the model, a first and a second variables having direct causal relation in the plurality of variables” as determining, based on graph, nodes having direct causal relation in nodes (fig. 11, paragraphs 120-124);
“determining whether the first and second variables are independent from each other” as determining whether the variable x and variable y are independent from each other (paragraphs 24, 59-60); and 
“in response to the first and second variables being independent from each other, deleting the direct causal relation between the first and second variables from the model” as in response to the variables e.g., variable x and variable y being independent from each other, delete variable pair from the variable pair storage section 81 (fig. 5, paragraph 77-80).  
Iso and Saito disclose obtaining a model representing relations among nodes.  These prior arts are in the same field with Application’s endeavor.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Iso’s teaching to Saito’s system in order to enhance the reliability of estimated cause-and-effect relationship among a multiplicity of variables, to reduce the number of occurrences of an error, and further to allow estimation of the dependence relationship or the cause-and-effect relationship between the variables (Iso: paragraphs 27, 105, 107).

As to claims 2, 12, Saito and Iso teach the claimed limitation “wherein determining whether the first and second variables are independent from each other comprises: determining, based on the set of observation data, an association degree between the first and second variables; and in response to the association degree being within a threshold range, determining that the first and second variables are independent from each other” as determining the variables are independent from each other (Saito: paragraphs 41, 72, 83), includes determining, based on the inverse matrix of the correlation coefficient matrix is calculated with the variable sequence consisting of the variable X.sub.i, variable X.sub.j and the partial set S as the object or index known 

As to claims 10, 20, Saito and Iso teach the limitation “wherein obtaining the model comprises: obtaining the model using a score-based causal relation Bayesian network” as obtaining graph using a probability of edge or PC algorithm (Saito: paragraphs 67-70) and a probability based causal relation Bayesian network (Iso: paragraphs 44, 107).

Claim 21 has the same claimed limitation subject matter as discussed in claim 1; thus claim 21 is rejected under the same reason as discussed in claim 1.  In addition, Saito teaches a computer-readable storage medium having computer-executable instructions stored thereon, the computer-executable instructions, when executed, .

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Iso in view of Cheng et al (US 20060059112).
As to claim 14, Saito and Iso teach the claimed limitation “wherein determining the first and second sets of related variables comprises: determining, based on the set of observation data, a Markov blanket set for the first variable and a Markov blanket set for the second variable using a Markov blanket learning technology as the first and second sets of related variables” as determining the variables x.sub.i and variable x.sub.j of variable of related variables as the first and second sets of related variables (Saito: abstract, fig. 1, paragraph 33; Iso: fig. 5, paragraphs 66-71) includes, determining, based on one or more variables of observation data (Saito: paragraph 5;  Iso: fig. 5, paragraphs 2, 66-71), a partial set that includes one or more variables for the variables x.sub.i and variable x.sub.j using PC algorithm (Saito: paragraphs 16-21, 33-34, 40; Iso: fig. 5, paragraphs 66-71).   For example, selecting a partial set given as a set consisting of one or more variables; a step of determining whether the first variable and the second variable are conditionally independent when given the partial set, and if conditionally independent, deleting the undirected edge connecting the node corresponding to the first variable and the node corresponding to the second variable (Saito: paragraph 41; Iso: fig. 5, paragraphs 66-71).  Partial set is not Markov blanket set.  PC algorithm is not Markov blanket learning technology. 
.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Iso in view of Fuchs (US 20070123773).
As to claim 14, Saito and Iso teach the claimed limitation “wherein determining the first and second sets of related variables comprises: determining, based on the set of observation data, a Markov blanket set for the first variable and a Markov blanket set for the second variable using a Markov blanket learning technology as the first and second sets of related variables” as determining the variables x.sub.i and variable x.sub.j of variable of related variables as the first and second sets of related variables (Saito: abstract, fig. 1, paragraph 33; Iso: fig. 5, paragraphs 66-71) includes, determining, based on one or more variables of observation data (Saito: paragraph 5;  Iso: fig. 5, paragraphs 66-71), a partial set that includes one or more variables for the variables x.sub.i and variable x.sub.j using PC algorithm (Saito: paragraphs 16-21, 33-34, 40; Iso: fig. 5, paragraphs 66-71).   For example, selecting a partial set given as a set consisting of one or more variables; a step of determining whether the first variable 
Saito does not explicitly teach “Markov blanket set; Markov blanket learning technology”.  Fuchs teaches teach the claimed limitation “determining, based on the set of observation data, a Markov blanket set for the first variable and a Markov blanket set for the second variable using a Markov blanket learning technology as the first and second sets of related variables” as calculating, based on nodes of graph, Markov Blanket of the node's parents, its children, and its children's parents using a four-phase construction algorithm for Markov blanket  as Markov blanket learning technology (paragraphs  39, 51-55).  Iso teaches estimating statistical cause-and-effect relationship from observation data on multivariate random variables (paragraphs 2, 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Iso’s teaching and Fuchs’s teaching to Saito’s system in order to calculate the conditional mutual information to determine if nodes are conditionally independent given the cut-set to remove arc  permanently.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Iso and further in view of Baum (US 20150363702).
As to claims 6, 16, Saito and Iso teach the claimed limitation “wherein determining the association degree between the first and second variables comprises: 
Saito does not explicitly teach the claimed limitation a type of the first variable and a type of the second variable.  Baum teaches types of nodes as a type of a first node and a type of second node (paragraphs 68, 97).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Baum’s teaching to Saito’s system in order to allow users to under the graph, generate a display of the graph that would result if some set of nodes axiomatization status were set and further to allow the user to select a particular child of said node and insert a challenge into the edge challenging whether the node actually implies the child node.


Allowable Subject Matter
Claims  3-5, 7-9, 13, 15, 17-19,   objected to as being dependent upon a rejected base claim, but would be allowable if claims overcome 101 rejection or 112 rejection (for claim 4) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169